NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12349

                 COMMONWEALTH   vs.   KENYA DABNEY.



      Suffolk.      November 6, 2017. - February 13, 2018.

   Present:   Gants, C.J., Gaziano, Lowy, Budd, & Cypher, JJ.


Trafficking. Deriving Support from Prostitution. Rape.
     Assault and Battery. Jury and Jurors. Practice, Criminal,
     Jury and jurors, Voir dire, Instructions to jury.
     Evidence, Impeachment of credibility. Witness,
     Impeachment.



     Indictments found and returned in the Superior Court
Department on February 4, 2015.

    The cases were tried before Linda E. Giles, J.

     The Supreme Judicial Court granted an application for
direct appellate review.


     David Rangaviz, Committee for Public Counsel Services, for
the defendant.
     Nicholas Brandt, Assistant District Attorney, for the
Commonwealth.
     Emma Quinn-Judge & Zoraida Fernandez, for Massachusetts
Association of Criminal Defense Lawyers & others, amici curiae,
submitted a brief.
                                                                      2


     GAZIANO, J.    The defendant was convicted by a Superior

Court jury of human trafficking, deriving support from

prostitution, rape, and two counts of assault and battery.       On

appeal, he argues that, during voir dire, the judge improperly

prevented his attorney from asking members of the venire whether

they would expect an innocent defendant to testify.    He also

contends that the evidence presented was insufficient to sustain

a conviction of human trafficking, and that the judge's

instruction to the jury regarding the human trafficking charge

was inadequate.    The defendant claims further that the judge

erred in allowing the introduction of certain records and then

retroactively ordering them to be redacted, which prevented

defense counsel from using the records for impeachment purposes.

     We conclude that the judge did not abuse her discretion in

limiting defense counsel's questioning during voir dire, the

evidence against the defendant was legally sufficient, the jury

instructions were proper, and there was no abuse of discretion

in the judge's evidentiary ruling.    Accordingly, we affirm the

convictions.1




     1
       We acknowledge the amicus brief submitted by the
Massachusetts Association Of Criminal Defense Lawyers, National
Association of Criminal Defense Lawyers, Charles Hamilton
Houston Institute for Race and Justice, and Criminal Justice
Institute.
                                                                       3


     1.     Background.   a.   Facts.   We recite the facts the jury

could have found, reserving certain details for later

discussion.

     i.     Commonwealth's case.    The victim and the defendant met

in approximately June, 2014, and started dating a few months

later.    The two began living together in a house in Chelsea

belonging to "Uncle Otis," a friend of the defendant; they also

sometimes stayed in a house in Revere.        Around the time the

victim and the defendant started dating, the defendant

encouraged the victim to begin prostituting herself.        He told

her that it "would be good money because [she] was a beautiful

person."    At some point before she met the defendant, the victim

had engaged in prostitution in Chelsea.2

     Shortly after the defendant's suggestion, the victim began

prostituting herself on Pearl Street in Chelsea.        In exchange

for a cash payment, she would perform sex acts in her clients'

vehicles.    Together, the defendant and the victim determined the

prices she would charge for various acts.        The defendant would

accompany the victim to Pearl Street and would wait on the

street or at a nearby bar for her to emerge from a client's

automobile.    The victim gave all the money she earned from these



     2
       The record does not indicate any time frame for the
victim's prior prostitution.
                                                                     4


encounters to the defendant.    He used the money to buy drugs and

alcohol for them to share.

    At some point after the victim had been engaging in

prostitution, the defendant told the victim about a Web site

called Backpage that they could use to advertise her services.

The two used the victim's personal electronic mail address and

telephone number to create a Backpage account.    They then posted

advertisements, which included photographs of the victim's body,

(without showing her face), a written description of her body,

an "alias," and contact information.    The defendant took the

photographs.   The victim and the defendant together determined

the alias that the victim would use and wrote the description of

her body.   The defendant used proceeds from the victim's

prostitution to buy a prepaid credit card that they used to pay

for the Backpage advertisements.

    The defendant told the victim that she was to notify him

every time she received a telephone call from a client in

response to the Backpage advertisement.    He also occasionally

listened to the calls.    Often, these clients would meet the

victim at the house in Revere where she and the defendant

sometimes stayed.    The defendant would wait in another room

while the victim was with a client "in case [she] needed to

scream for him."    This arrangement continued for several months.

At the time, the victim also was working at a fast food
                                                                   5


restaurant; the defendant was unemployed.   In November or

December, 2014, after a gap in their relationship "for a day or

two," the defendant asked the victim to stop using the Backpage

site.   She did so and also changed her telephone number.

     At some point during the week of December 7, 2014, the

defendant punched the victim in the face because she had not

given him all of the money she had earned from prostitution.

The victim had a black eye, but did not seek medical treatment.

She did not call the police because the defendant "apologized

and said it wouldn't happen again."

     Approximately one week later, on December 13, 2014, the

defendant hit the victim's head with his open hand.   Later that

night, the victim, the defendant, the victim's mother, and Uncle

Otis were at the house in Revere; the defendant and the victim

used cocaine and heroin.   Sometime after midnight, the victim

and the defendant went to a bar, where he told her that she was

"on [her] own."   The victim understood this to mean that they

were no longer in a relationship, and left the bar.

     The victim then went to Pearl Street to prostitute herself.

She saw two clients.   Thereafter, she encountered the defendant

on the part of Pearl Street where he ordinarily had waited for

her when she met with clients.   The defendant yelled at her and

demanded to know why it had taken her so long to return.     She

responded, "why are you over here, you said I was on my own."
                                                                     6


     The defendant punched the victim in the face, threw her to

the ground, and kicked her, while continuing to yell.    He

grabbed her and told her that they were going home.     He insisted

that the victim was lying to him about the clients she had met

with that night and the amount of money she had received.     He

continued to punch her, throw her against walls, choke her, and

beat her, as he dragged her toward a taxicab stand.     The victim

continued to protest that she thought their relationship had

ended.   The defendant responded, "you're going with me and

that's it."

     As the victim and the defendant were entering a taxicab,

two police officers arrived in response to a 911 call that a

neighbor had placed; the neighbor had been awakened when he

heard a woman screaming and reported that two women were

fighting.3    As the officers approached, the defendant held a

switchblade to the victim's side and told her that if she said

anything to the police officers about the incident, he would

kill her.    The officers interviewed the victim and the defendant

separately, but the victim was afraid and did not tell them what

had happened.    The victim said that she had been fighting with

another woman and that she did not want to press charges.     The


     3
       The caller did not see the faces of the people involved in
the fight. A bystander also reported that she heard a woman
screaming, but did not see the people involved.
                                                                      7


officer interviewing the victim noticed that she had a bruise

under her eye that appeared to be "several days old and yellow,"

but did not observe any fresh injuries.   The officers did not

see anyone else nearby.   They left, and the victim and the

defendant took a taxicab back to Uncle Otis's house.     The

victim's mother was staying at the house that night and inquired

about the victim's injuries.   Because the defendant was in the

room when she did so, the victim lied and said that she had been

"jumped" by two women.

    After the victim's mother had gone to bed, the defendant

pushed the victim into the bathroom and pulled off her pants and

underwear, while the victim repeatedly protested.   The defendant

forced his hands into her vagina.   He said that he was going to

kill her with his switchblade, and "tried" to stab her side and

her leg until the knife broke.   He then ordered the victim to

sit on the living room couch and continued to hit her.     When the

victim asked to share some of the cigarette the defendant was

smoking, he put the cigarette out on her face, again accused her

of lying, and repeated that he was going to kill her.

    The victim managed to run into the bedroom where her mother

was sleeping, and woke her mother up.   The victim was "crying

very hard."   Her mother then confronted the defendant.    He

responded that he no longer wanted to be in a relationship with

the victim, and asked if she was going to call the police.      The
                                                                      8


victim and her mother did not call the police, because they did

not want Uncle Otis to "get in trouble and lose his house."        The

victim slept that night in the same room with her mother.

     When the victim woke up the next morning, the defendant and

his belongings were gone.    Her mother arranged for a relative to

take the victim to the hospital.4    While the victim was at the

hospital, an officer of the Chelsea police department

interviewed her.   He noticed that the victim had a swollen eye,

scratches and marks on her neck, puncture wounds on her leg, an

abrasion near her hip, and a burn mark on her face.     The officer

subsequently arrested the defendant.5

     ii.   Defendant's case.    The defendant called a nurse who

served as a medical consultant to explain the contents of the

victim's hospital records.     The nurse had not treated the victim

and had not met with her prior to testifying.    The nurse

explained that, based on the victim's computerized tomography

(CT) scan, the doctors had concluded that the victim was

suffering from swelling on the frontal bone of her skull, but

     4
       The victim received treatment for her injuries but
declined a sexual assault examination, saying that she was in
too much pain.
     5
       The defendant tried to telephone the victim several times
after the assault, but she did not answer. While the defendant
was in pretrial detention, however, the victim sent him a letter
saying, "what was done was not my doing." The letter also asked
the defendant to telephone her and said that she had never loved
anyone as much as she loved him.
                                                                       9


had no brain injury.      The victim also had a deformity or chip

fracture of her jaw bone, without swelling or bruising in that

area.       The victim had swelling, bruising, and internal bleeding

on her forehead, near her eyes, and on her nose and chin, and

complained of lower back pain.      The records indicated that the

victim told the treating physicians that she had not lost

consciousness during the incident, and contained no indication

of any stab wounds or treatment for stab wounds.      The hospital

records stated that the victim had a burn on her cheek, but

there was no indication that she was treated for a cigarette

burn.       The nurse opined that the mark on the victim's cheek

"could" be a cigarette burn, but that it did not look like the

cigarette burns she had seen in her own experience; based on the

photographs taken by the investigating officer, the mark was

superficial, had an irregular shape, and looked several days

old.    At the hospital, the victim had complained of blurred

vision, but her vision test revealed entirely normal results

with textbook acuity.

       b.    Procedural history.   A grand jury returned indictments

against the defendant for eleven charges.       He was indicted on

charges of human trafficking, in violation of G. L. c. 265,

§ 50 (a), and deriving support from prostitution, in violation

of G. L. c. 272, § 7, for the period from September 1 to

December 14, 2014.       He also was indicted on two counts of
                                                                      10


assault and battery, in violation of G. L. c. 265, § 13A.      For

the incident on the evening of December 13 and the early morning

hours of December 14, 2014, the defendant was indicted on

charges of rape, G. L. c. 265, § 22; assault and battery by

means of a dangerous weapon (a lit cigarette and a knife), G. L.

c. 265, § 15A; assault by means of a dangerous weapon (a knife),

G. L. c. 265, § 15B (b); strangulation, G. L. c. 265, § 15D (a);

assault and battery, G. L. c. 265, § 13A; and intimidation of a

witness, G. L. c. 268, § 13B.

    The defendant moved unsuccessfully to have the human

trafficking charge dismissed, arguing that the Commonwealth did

not present sufficient evidence to the grand jury, and that the

human trafficking statute was unconstitutionally vague as

applied to him.

    Ultimately, the jury found the defendant guilty of human

trafficking, deriving support from prostitution, rape, and two

counts of assault and battery, one for the punching incident

between December 1 and 10, 2014, and one for the events on the

evening of December 13 and the early morning hours of December

14, 2014.    He was acquitted of the other charges.    The defendant

timely appealed, and we allowed his petition for direct

appellate review.

    2.      Discussion.   The defendant argues that the judge erred

in prohibiting defense counsel from asking most of the members
                                                                     11


of the venire whether they would expect an innocent defendant to

testify, because the question was proper and useful in revealing

juror bias.   The defendant also maintains that the evidence was

not sufficient to support his conviction of human trafficking

because there was no indication that he forced or coerced the

victim into prostitution, and that the judge's instruction on

that offense was insufficient to convey to the jury the

statute's proper meaning.    In addition, the defendant argues

that the judge erred in denying his motion to use Backpage

records to impeach the victim, and in ordering that the records

be redacted in such a way that they could not be used for

impeachment purposes, even though the Commonwealth earlier had

introduced unredacted copies of the records.

    a.   Questioning of the venire on the defendant's right not

to testify.   i.   Empanelment.   At trial, the defendant moved for

attorney-conducted voir dire.     The judge permitted the attorneys

the "opportunity to ask reasonable follow-up questions" based on

anything "see[n], hear[d], or read about the juror."     The judge

began jury selection by asking the entire venire several

questions, including three that are statutorily required:

    (1) "Do any of you not understand that in a criminal case,
    the defendant is presumed innocent until proven guilty?";

    (2) "Do any of you not understand that in a criminal case,
    the prosecution has the burden of proving the defendant is
    guilty beyond a reasonable doubt?"; and
                                                                   12


    (3) "Do any of you not understand that in a criminal case,
    the defendant does not have to present any evidence in his
    or her own behalf?"

See G. L. c. 234A, § 67A.    Thereafter, at sidebar, the judge

questioned each potential juror individually.   One of the

questions she posed was, "The defendant in a criminal trial has

the absolute right not to testify.   If this defendant chooses

not to testify, would you hold that against him in any way?"

After the judge finished her questioning, she allowed the

attorneys to pose follow-up questions.

    In response to the judge's question on a defendant's right

not to testify, the first member of the venire said he would not

hold it against the defendant if the defendant chose not to

testify.    Defense counsel then asked, "The judge asked you about

the possibility of the defendant not testifying.     If someone was

innocent, would you expect that they would testify or would not

testify?"   The juror responded, "No, either way."    When that

juror stepped away, the judge commented that defense counsel had

asked redundant questions, and told him "not [to] ask the same

question that [she] ask[ed]."   The first juror was empanelled.

    In response to the same question from the judge, the second

potential juror also indicated that he would not hold it against

the defendant if the defendant chose not to testify.    Defense

counsel then asked, "The judge mentioned that the defendant has

the right not to testify.   Would you expect that if someone was
                                                                   13


innocent, that they would testify or not necessarily?"     The

juror responded "Well, he don't have the right to, so he don't

have to testify."   When that juror stepped away, the judge noted

that defense counsel's question was redundant.   Counsel

responded that a colleague had told him that the phrasing he had

employed was a useful addition because a potential juror might

not fully comprehend the judge's more abstract question.     The

judge said that she would "engage in an experiment" and also

would permit defense counsel to ask whether the juror would

expect an innocent defendant to testify, in order to determine

if jurors gave different responses to the two questions.     The

second juror was empanelled.

    The next three potential jurors were excused for cause

before defense counsel had an opportunity to pose his version of

the question on a defendant's right not to testify.   In response

to the judge's question, the sixth juror stated that he would

not hold it against the defendant if the defendant chose not to

testify.   Defense counsel then asked, "Would you expect that a

defendant who is innocent would testify, whether he has to or

not?" and the juror responded, "No, not necessarily."      The juror

was empanelled.

    The seventh potential juror also responded to the judge's

question by saying that she would not hold it against the
                                                                 14


defendant if he did not testify.   During defense counsel's

subsequent questioning, the following exchange took place:

    Defense counsel: "Regardless of whether the defendant
    has a right to testify or not, would you expect that
    an innocent defendant would testify?"

    The juror: "I would think, but I don't -- I'd be open
    to hearing or not hearing. I don't know if that makes
    sense."

    The judge:   "I'm not sure I understand."

    The juror: "You're asking if he is claiming he's
    innocent --"

    The judge:   "You have to keep your voice up a little
    bit."

    The juror: "Oh, I'm sorry. If you're claiming that
    he is innocent and he did testify, do I have -- I'm
    sorry."

    The judge: "Put the question to her again, I think
    she's confused by the question."

    Defense counsel: "If he was innocent, would you
    expect that he probably would testify?"

    The juror: "Yes."

    Defense counsel:    "How come?"

    The juror: "Just to defend himself and he would have
    probable cause."

The judge asked the potential juror to step away, and then noted

that she had realized why she initially did not like counsel's

question.   She commented that it was a "commitment question," in

that it asked jurors to commit to a particular position by

planting in a juror's mind the idea that the defendant was
                                                                   15


actually innocent and therefore should testify.   She explained

that, although a defendant is presumed innocent, "[t]he issue is

whether [the Commonwealth] can prove [its] case beyond a

reasonable doubt.   Innocence is not an issue in this case."6    The

judge did not permit defense counsel thereafter to ask his form

of the question, but did offer to excuse the juror for cause.

Counsel agreed that the juror should be excused, and asked the

judge to note his objection.

     ii.   Attorney conducted voir dire.   "[P]art of the

guarantee of a defendant's right to an impartial jury is an

adequate voir dire to identify unqualified jurors."    Morgan v.

Illinois, 504 U.S. 719, 729 (1992).   See G. L. c. 234A, § 67A

(voir dire is designed "to learn whether the juror is related to

either party or has any interest in the case, or has expressed

or formed an opinion, or is sensible of any bias or prejudice").

The scope of voir dire, however, "is in the sound discretion of

the trial judge and will be upheld absent a clear showing of

abuse of discretion."   Commonwealth v. Gray, 465 Mass. 330, 338,




     6
       See Anderson v. State, 161 Ga. App. 816, 816 (1982) (trial
judge did not err in declining to permit defense attorney to ask
whether jurors "would still expect the defendant to take the
stand and testify as to his innocence" even if they knew that
defendant did not have burden of proving his innocence, because
question "sought to have the jurors prejudge how they might view
the defendant's failure to testify").
                                                                    16


cert. denied, 134 S. Ct. 628 (2013), quoting Commonwealth v.

Perez, 460 Mass. 683, 689 (2011).

     Prior to 2014, judges had discretion not to permit

attorneys to engage in direct questioning of potential jurors.

See Commonwealth v. Gee, 6 Cush. 174, 178 (1850) ("The counsel

of a party has no right personally to interrogate the jurors,

with a view of showing their bias or prejudice by facts drawn

out by a cross-examination, or something very like it").      In

2014, however, the Legislature amended G. L. c. 234, § 28, such

that, upon request, attorneys and self-represented parties in

the Superior Court now have the right to question potential

jurors during voir dire.   See St. 2014, c. 254, § 2.7   Although

"the empanelment process takes somewhat longer when attorneys

participate in voir dire, the consensus is that [attorney

participation in voir dire] has improved the process of jury

selection.   As a result, judges and attorneys should have

greater confidence that the jurors who are ultimately empaneled

are more likely to be impartial."8   Supreme Judicial Court


     7
      In 2016, this section was recodified as G. L. c. 234A,
§ 67D. St. 2016, c. 36, § 4.
     8
       Our committee on juror voir dire, which was convened soon
after the statute was enacted, observed that forty-four per cent
of Superior Court judges had been permitting some form of
attorney-conducted voir dire prior to the enactment, and "while
[G. L. c.] 254 would push attorney involvement further, it could
be implemented without radical changes to the judges' current
                                                                  17


Committee on Juror Voir Dire, Final Report to the Justices, at 5

(July 12, 2016) (SJC Committee Report).   Nonetheless, while

trial judges must permit attorney-conducted voir dire upon

request, the scope of such questioning remains in the discretion

of the judge.   See, e.g., G. L. c. 234A, § 67D (2) ("The court

may impose reasonable limitations upon the questions and the

time allowed during such examination, including, but not limited

to, requiring pre-approval of the questions").

      To implement the statutory requirement, the Superior Court

adopted Standing Order 1-15 (effective Feb. 2, 2015), which

"fully preserves the discretionary authority of the trial judge

with respect to the examination and selection of jurors in each

case . . . while permitting attorneys and self-represented

parties a fair opportunity to participate in voir dire so as to

identify inappropriate bias."   The standing order requires

judges, in deciding which questions to allow, to give "due

regard" to the goals of selecting fair and impartial jurors,

conducting jury selection with "reasonable expedition," and

"respecting the dignity and privacy of each potential juror."

Id.   See SJC Committee Report, supra at 11.




approaches to jury selection in civil and criminal cases."
Supreme Judicial Court Committee on Juror Voir Dire, Final
Report to the Justices, at 3 (July 12, 2016) (SJC Committee
Report).
                                                                  18


    Superior Court Rule 6, which was put in place after

Standing Order 1-15, provides guidance to judges when making

determinations regarding attorney-conducted voir dire.    A trial

judge may "impose reasonable restrictions on the subject matter,

time, or method of attorney or party voir dire."   Rule 6(3)(f)

of the Rules of the Superior Court.   Pursuant to rule 6(3)(e),

attorneys may not ask questions that (1) are "framed in terms of

how the juror would decide this case (prejudgment), including

hypotheticals that are close/specific to the facts of this

case"; (2) "seek to commit juror(s) to a result, including,

without limitation, questions about what evidence would cause

the juror(s) to find for the attorney's client or the party";

(3) have "no substantial purpose other than to argue an

attorney's or party's case or indoctrinate"; (4) concern the

outcome of "prior cases where the person has served as a juror,

including the prior vote(s) of the juror or the verdict of the

entire jury"; or (5) "specifically reference what is written on

a particular juror's confidential juror questionnaire" while in

the presence of other jurors.

    By contrast, trial judges "should generally approve a

reasonable number of questions" concerning (1) "the prospective

juror's background and experience pertinent to the issues

expected to arise in the case"; (2) "preconceptions or biases

relating to the identity of the parties or the nature of the
                                                                  19


claims or issues expected to arise in the case";9 (3) the juror's

"willingness and ability to accept and apply pertinent legal

principles as instructed"; and (4) "information on subjects that

controlling authority has identified as preferred subjects of

inquiry, even if not absolutely required."   Rule 6(3)(c) of the

Rules of the Superior Court.   Further, if a party or attorney

wishes to inquire about potential jurors' political views,

voting patterns, party preferences, or religious beliefs or

affiliations, the litigant first must explain to the judge's

satisfaction "how the inquiry is relevant to the issues, may

affect the juror's impartiality, or may assist in the proper

exercise of peremptory challenges."   Rule 6(3)(d) of the Rules

of the Superior Court.

     There is no dispute in this case that defense counsel

sought to ask his particular form of the question on the

defendant's right not to testify in an effort to reveal juror

bias, an entirely appropriate line of inquiry.   That the

question was well intentioned and directed to proper subject

matter, however, does not necessarily mean that the judge's

     9
       Superior Court Rule 6 explicitly encourages judges to
consider whether proposed questions or methods may assist in
identifying explicit or implicit bias. Rule 6(3)(g) of the
Rules of the Superior Court. This court also has endorsed "Best
Practices for Jury Selection" proposed by the Committee on Juror
Voir Dire, that encourage the same considerations. See Best
Practices For Jury Selection (July 20, 2016); SJC Committee
Report, supra at 11.
                                                                   20


decision not to permit it was error.   In addition to discretion

to exclude inappropriate topics, judges have broad discretion

with regard to the specific question or language used to probe

appropriate subject matter.   See Addendum A(1) to the Rules of

the Superior Court ("The trial judge may, in the exercise of

discretion, require attorneys and self-represented parties to

submit the specific language of the proposed questions for pre-

approval").10   This discretion encompasses a judge's ability to


     10
       There is broad consensus among courts in other
jurisdictions that judges have discretion over the wording, and
not merely the subject matter, of voir dire questions. See,
e.g., Kasi v. Angelone, 300 F.3d 487, 509 (4th Cir.), cert.
denied, 537 U.S. 1025 (2002) ("trial court has broad discretion
in conducting the voir dire of the jury, and particularly in
phrasing the questions to be asked" [quotations omitted and
citation]); State v. Colon, 272 Conn. 106, 171-173 (2004), cert.
denied, 546 U.S. 848 (2005) (trial court did not abuse its
discretion in sustaining State attorney's objections to phrasing
of defense counsel's statement during voir dire that "the
presumption of innocence says you have to presume [the
defendant] innocent, perfectly clean slate as he sits here" and
"the jurors have to presume an accused person completely
innocent of any wrongdoing," as judge provided defense counsel
sufficient other questions to probe jurors' views regarding
presumption of innocence [emphasis in original]); Dingle v.
State, 361 Md. 1, 13 (2000) ("the trial court has broad
discretion in the conduct of voir dire, most especially with
regard to the scope and the form of the questions propounded");
State v. Parks, 324 N.C. 420, 423 (1989) ("while counsel may
diligently inquire into a juror's fitness to serve, the extent
and manner of that inquiry rests within the trial court's
discretion"); Hyundai Motor Co. v. Vasquez, 189 S.W.3d 743, 755
(Tex. 2006) ("Determining whether jurors' answers assume or
ignore the evidence disclosed to them turns on the courtroom
context, and perhaps the looks on their faces. So, too, does
the import of counsel's questions, and whether as phrased they
seek external information or a preview of a potential verdict.
                                                                    21


prevent posing questions that are likely to confuse, misinform,

or mislead the jury because of their format or wording.

    We conclude that the judge did not abuse her discretion in

precluding defense counsel from asking the particular question

he sought to use.   See L.L. v. Commonwealth, 470 Mass. 169, 185

n.27 (2014).   That some potential jurors may expect a defendant

to testify if he or she were innocent does not, without more,

mean that they cannot or will not put aside that expectation and

honor the defendant's rights after being properly instructed.

Although the defendant correctly notes that counsel is not

limited to questions that probe a juror's willingness to follow

directions, and may inquire into a jurors' beliefs on relevant

issues, a potential juror's expectation that a defendant will

testify if innocent is often based on a lack of knowledge of the

criminal justice system rather than on steadfast beliefs.     See

Hopson v. Commonwealth, 52 Va. App. 144, 153 (2008) ("To be

sure, it is not surprising that jurors would want or expect a

defendant to testify; any conscientious juror naturally would

want all the help he or she could get in deciding a case.    It

should not be grounds for a per se exclusion, therefore, when

prospective jurors on voir dire indicate their wants or

expectations in this respect" [quotations and citation


The trial judge is in a better position to evaluate the
reasonableness of both aspects -- the question and the answer").
                                                                   22


omitted]).   Because the wording of defense counsel's question

could be seen by some potential jurors as asking the juror to

disregard the defendant's constitutional right not to testify,

the question did not properly elicit information that could

demonstrate the juror's ability to be fair and impartial.

    The possibly confusing nature of counsel's question is

evident from the replies of the seventh juror, which prompted

the judge to preclude the question for the remainder of the voir

dire.   In response to the question, "Regardless of whether the

defendant has a right to testify or not, would you expect that

an innocent defendant would testify?" the juror provided a

series of confused answers:   "I would think, but I don't -- I'd

be open to hearing or not hearing.   I don't know if that makes

sense"; "You're asking if he is claiming he's innocent --"; and

"If you're claiming that he is innocent and he did testify, do I

have -- I’m sorry."   When the judge told counsel to pose the

question again, he omitted the defendant's right not to testify

altogether and simply asked, "If [the defendant] was innocent,

would you expect that he probably would testify?" to which the

juror's response remained unclear:   "Just to defend himself and

he would have probable cause."

    Although the judge's decision to engage in an "experiment"

may have been unconventional, her decision to revisit her prior

ruling was not.   See, e.g., Commonwealth v. Gonzalez, 22 Mass.
                                                                   23


App. Ct. 274, 277 n.5 (1986) ("even if nothing unexpected

happens at trial, the [trial] judge is free, in the exercise of

sound judicial discretion, to alter a previous in limine

ruling").   The record demonstrates that the judge was

uncomfortable with defense counsel's question from the start,

and precluded the question after the seventh juror's response

showed that it might cause confusion.   The record does not

support the defendant's suggestion that the judge decided to

preclude the question because the experiment proved fruitful in

revealing bias.   On this record, we conclude that the judge did

not abuse her discretion in declining to allow defense counsel

to continue posing this specific question, and instead choosing

to probe potential juror bias on the question of the defendant's

right not to testify with her own form of that question.

    b.   Sufficiency of the evidence.   The defendant argues that

the Commonwealth did not present sufficient evidence to prove

beyond a reasonable doubt that he was guilty of violating G. L.

c. 265, § 50 (a), the so-called "human trafficking" or "sex

trafficking" statute.   The defendant maintains that his actions

could not constitute human trafficking because they did not

involve force or coercion, and the victim willingly engaged in

prostitution.

    General Laws c. 265, § 50 (a), provides, in relevant part:
                                                                    24


         "Whoever knowingly: (i) subjects, or attempts to
    subject, or recruits, entices, harbors, transports,
    provides or obtains by any means . . . another person
    to engage in commercial sexual activity . . . or
    causes a person to engage in commercial sexual
    activity . . . shall be guilty of the crime of
    trafficking of persons for sexual servitude . . . ."11

The statute was enacted in 2011, when the Legislature recognized

that the Commonwealth could not simply rely on Federal

prosecutions to combat human trafficking, and needed to empower

local authorities to assist.    See State House News Service

(House Sess.), Nov. 15, 2011 (human trafficking statute was

enacted "to make sure local law enforcement can devote their

offices and resource[s] and not wait for [F]ederal

intervention").   See also 2011 House Doc No. 3483, Senate Floor

Debate, Nov. 14, 2011; House Approves Bill on Human Trafficking,

Boston Globe, June 2, 2011 ("the human trafficking problem in

Massachusetts is more likely to involve smaller bands of

domestic groups rather than larger international slave

trading. . . .    The [F]ederal government has laws against human

trafficking, but often lacks resources to go after smaller

offenders.   Prosecutors say the [S]tate law would make it easier

to build cases that would fill in those enforcement gaps").     At


    11
       The human trafficking statute also applies to anyone who
"(ii) benefits, financially or by receiving anything of value,
as a result of a violation of clause (i)." G. L. c. 265,
§ 50 (a). The jury were not instructed on this subclause,
however, as the judge determined that it was inapplicable here.
                                                                     25


that time, only three other States had not enacted some form of

a human trafficking offense.   See State House News Service

(Senate Sess.), Nov. 15, 2011; 2011 House Doc. No. 3808, Senate

Floor Debate, Nov. 14, 2011.   While the statute clearly was

enacted to fill a "gap," the Legislature also intended to

"change the focus of police and prosecutors from targeting

prostitutes to going after the men who pay for sex with them and

the pimps who profit from the transactions."      See Gov. Patrick

Signs Bill Against Human Trafficking, Associated Press, Nov. 21,

2011.    See also 2011 House Doc. No. 3808, Senate Floor Debate,

supra; State House News Service (Senate Sess.), supra; New Law

Aims to Shut Down Sex Trade Traffickers, Telegram & Gazette,

Nov. 22, 2011.

    Consistent with such Legislative intent, in Commonwealth v.

McGhee, 472 Mass. 405 (2015), this court rejected the limited

reading of the human trafficking statute that the defendant puts

forth.   In that case, the court observed that "the Legislature

has determined that whether a person being trafficked for sexual

servitude has been forced or coerced into engaging in such

activities is immaterial for purposes of ascertaining whether a

criminal act has been committed."   Id. at 415.     The defendants

in McGhee had argued that, without an element of force or

coercion, the statute was unconstitutionally vague because it

could apply even to the act of "merely assisting a consenting
                                                                   26


adult prostitute."     Id. at 413.   The court explained that use of

the word "knowingly" in the statutory language showed that the

statute's "clear and deliberate focus . . . is the intent of the

perpetrator, not the means used by the perpetrator to accomplish

his or her intent."    Id. at 415.   Therefore, "'merely assisting'

an adult consenting prostitute will still constitute the crime

of sex trafficking in those circumstances where all of the

statutory elements have been satisfied" (emphasis in original).12

Id. at 416.

       Thus, here, the Commonwealth could meet its burden of

proving that the defendant engaged in human trafficking by

showing that he knowingly "subject[ed], or attempt[ed] to

subject, or recruit[ed], entice[d], . . . transport[ed or]

provide[d] . . . another person to engage in commercial sexual

activity."    See G. L. c. 265, § 50 (a); McGhee, 472 Mass. at

416.    Viewed in its entirety, and in the light most favorable to

the Commonwealth, the Commonwealth's case presented sufficient

evidence that the defendant's conduct violated the human

trafficking statute.    The jury could have found that the

defendant "enticed" and "recruited" the victim to engage in


       12
       The defendant argues that if the human trafficking
statute applies to those who assist willing prostitutes, it is
unconstitutionally vague and overbroad. We have previously
considered and rejected this argument. See Commonwealth v.
McGhee, 472 Mass. 405, 412-420 (2015).
                                                                  27


prostitution because he told her that she was beautiful and

would make "good money" from prostitution, controlled the terms

of her client visits, encouraged her to advertise on Backpage,

and helped her pay for and set up the Backpage account.

    The defendant contends that the statement in McGhee that

the human trafficking statute does not require force or coercion

was dicta, as it was undisputed that the victims in that case

were coerced, and, in any event, according to the defendant,

McGhee was wrongly decided.    He challenges the analysis in

McGhee that, by contrast to the earlier-enacted Federal statute

prohibiting human trafficking, 18 U.S.C. § 1591, the

Massachusetts statute omits the element of force or coercion,

which McGhee explained "reflect[s] a conscious decision by the

Legislature to deviate from the standard embodied in the Federal

statute" (citation omitted).   McGhee, 472 Mass. at n.8.    The

defendant maintains that this omission was because, under the

Federal statute, coercion is a "defined and narrow term of art"

that encompasses only threats of serious harm or abuse of the

legal process.   See 18 U.S.C. § 1591(e)(2).   He suggests that

the Massachusetts statute is more akin to another Federal

statute, 18 U.S.C. § 2422, which punishes anyone who "knowingly

persuades, induces, entices, or coerces any individual to engage

in prostitution," and that the omission of force or coercion

from the language of the Massachusetts statute does not mean
                                                                     28


that the Legislature intended to dispense with the element of

coercion altogether.

    The defendant's interpretation of the statute is

unconvincing.   Not only did the Legislature choose not to

include the term "coercion" in the Massachusetts human

trafficking statute, it also chose to omit the term "force," a

term that does not have a specialized meaning under the Federal

statute.   See 18 U.S.C. § 1591.    This suggests that the wording

of the statute was not merely to avoid being constrained by the

Federal definition of "coercion."    Additionally, if the primary

concern of the Legislature were to avoid the narrow definition

of "coercion" in the Federal statute, the Legislature could have

enacted its own definition.   It did not do so.

    The defendant also posits that because the Legislature has

not repealed the statutes that criminalize deriving support from

prostitution (G. L. c. 272, § 7) and aiding and abetting

prostitution (G. L. c. 272, § 53, and G. L. c. 274, § 2), the

Legislature must have intended the human trafficking statute to

target a more traditional, narrow set of crimes involving force

or coercion, rather than simple encouragement.     The reading of

the human trafficking statute in McGhee, however, did not make

these other statutes superfluous.    As the court explained, the

statute criminalizing deriving support from prostitution

"plainly states that the conduct prohibited by that statute is
                                                                      29


the sharing of proceeds earned by a known prostitute.       In

contrast, under [the human trafficking statute], an individual

who knowingly enables or causes another person to engage in

commercial sexual activity need not benefit, either financially

or by receiving something of value, from such conduct."          McGhee,

472 Mass. at 416-417.   Additionally, the knowledge element of

the deriving support statute is retrospective, because the crime

occurs when proceeds of a past act of prostitution are shared,

while the knowledge required by the human trafficking statute is

prospective, as it relates to an individual's "anticipated

engagement in commercial sexual activity."     Id. at 417.

    Moreover, the plain and ordinary meaning of the actus reus

in the human trafficking statute does not, as the defendant

contends, necessarily "connote[] some level of inducement,

manipulation, or coercion."   For example, the dictionary

definition of "entice" is to "incite," "instigate," "draw on by

arousing hope or desire," "allure," "attract," "draw into evil

ways," "lead astray," or "tempt."     Webster's Third New

International Dictionary 757 (1993).     See Commonwealth v. Samuel

S., 476 Mass. 497, 501 (2017) (we look to dictionary definitions

as guide to plain or ordinary meaning of term).     None of these

meanings implies force or coercion.     One may entice, for

example, simply by making an attractive offer.     Similarly, to

"recruit" means to "hire or otherwise obtain to perform
                                                                     30


services," to "secure the services of" another, to "muster,"

"raise," or "enlist."     Webster's Third New International

Dictionary 1899 (1993).     Such recruitment does not require force

or coercion.

    In the same vein, nothing in the language of the human

trafficking statute suggests that it excludes conduct aimed at

victims who have engaged in prostitution in the past.     An

individual who previously has worked as a prostitute nonetheless

might decide to engage in a particular act of prostitution.        As

the Commonwealth points out, the reading that the defendant

would impose would lead to an absurd result, as the statute

would then punish only "the first person who victimizes a person

via sexual servitude."     The fact that, in this case, the victim

had been engaged in prostitution during some unspecified period

before she met the defendant does not insulate him.     Evidence

introduced at trial showed that the victim returned to

prostitution following the defendant's specific encouragement.

Thus, the evidence was sufficient to support his conviction on

the charge of human trafficking.

    c.   Jury instruction on human trafficking.     The defendant

contends that the judge's instruction on human trafficking was

inadequate.    On this charge, the judge instructed:

         "In order to prove the defendant guilty of this
    offense, the Commonwealth must prove the following two
    elements beyond a reasonable doubt: first, that the
                                                                    31


    defendant subjected or attempted to subject, or
    recruited or enticed, harbored, transported, provided
    or obtained by any means, or attempted to recruit,
    entice, harbor, transport, provide or obtain by any
    means, [the victim], or caused [the victim] to engage
    in commercial sexual activity; and second, that the
    defendant did so knowingly."

    We discern no error in the judge's instruction.    The

defendant takes issue with the judge's rejection of his proposal

to include language stating that the defendant must have

"enabled or caused" the victim's prostitution.   This argument

relies on language in McGhee intended to clarify that the human

trafficking statute "does not prohibit all interactions or

associations between a prostitute and family members, friends,

or social service organizations.   Rather, it forbids such

individuals or entities from knowingly undertaking specified

activities that will enable or cause another person to engage in

commercial sexual activity."   McGhee, 472 Mass. at 418.     This

reference to "enabling" or "causing" prostitution was a short-

hand means of describing the various ways in which a person may

violate the human trafficking statute, as set forth in full in

the judge's instruction.

    The defendant argues also that the judge erred in declining

to give a proposed instruction that "[i]t is not enough to show

that [the victim] worked as a prostitute and the defendant

helped her do so; the Commonwealth must prove that he knowingly

did at least one of the specific things listed above to make her
                                                                    32


engage in commercial sexual activity."    The proposed instruction

is duplicative of the judge's instruction, and merely requires

the jury to consider all of the elements of the human

trafficking statute.   That the judge declined to emphasize the

elements of the human trafficking statute in the manner that the

defendant preferred does not constitute error.    See Commonwealth

v. Kelly, 470 Mass. 682, 688 (2015) ("Trial judges have

considerable discretion in framing jury instructions, both in

determining the precise phraseology used and the appropriate

degree of elaboration" [quotations and citation omitted]).

     d.   Impeachment evidence.   The defendant argues that it was

reversible error for the judge to bar him from using Backpage

records to impeach the victim's testimony.    Prior to trial, the

parties had stipulated to the authenticity of a number of

Backpage records;13 these records included four Backpage

advertisements depicting the victim, as well as invoices

associated with those advertisements.    Four of the invoices, one

for each of the four advertisements, were dated for periods

prior to the defendant's arrest.   Twenty other invoices,


     13
       The stipulation provided: "The parties stipulate that
the Backpage records of [the victim] are true, authentic, and
complete. The parties waive objections to admittance of these
records on authenticity grounds and state that they need not be
obtained via a trial subpoena for admission at trial. The
parties do not waive objections to admissibility on any other
grounds."
                                                                    33


associated with one of these advertisements, were dated after

the defendant had been arrested and was being held in pretrial

detention.

    The Commonwealth moved in limine to exclude evidence of

Backpage invoices after the date of the defendant's arrest,

arguing that those invoices had no bearing on the human

trafficking charge and that evidence of any of the victim's

subsequent sexual conduct would violate the rape shield statute.

The judge denied the Commonwealth's motion, reasoning that such

evidence would be relevant to the issue whether the victim was

"enticed" into prostitution.    The judge also ruled that defense

counsel would be allowed to ask the victim whether she had

reposted an advertisement on Backpage after the defendant's

arrest.

    On direct examination of the victim, the Commonwealth was

allowed to admit the package of documents containing all of the

Backpage advertisements and invoices, "[s]ubject to redaction."

During cross-examination, the victim denied that she had

reposted any advertisements on Backpage after the defendant was

arrested.    Defense counsel believed that she was perjuring

herself and sought to impeach her denial with the Backpage

invoices from the period after the defendant's arrest.     He

argued that the invoices showed that someone must have paid to

have the advertisement reposted, and that the invoices had not
                                                                  34


been generated automatically, because they were dated

sporadically and depicted an "auto repost" box which was not

checked.   He also maintained that the person who had reposted

the advertisement likely was the victim, because the

advertisement associated with the postarrest invoices displayed

a telephone number that the victim had obtained only after the

defendant had asked her to stop using Backpage, shortly before

his arrest.   Additionally, the invoices dated after the

defendant's arrest had a different electronic mail address from

that on the invoices dated before his arrest, and the new

electronic mail address contained the victim's married name.

    The judge denied defense counsel's request, noting that

counsel could not impeach the victim with someone else's

statement, and would need to call a Backpage employee to explain

the contents of the invoices.   She commented that the Backpage

invoices were "speculative at best" on the question whether, as

the defendant argued, the victim had reposted the advertisement.

The judge observed that the victim was not required to "figure

them out herself," and noted that the defendant should have

called a Backpage employee to explain the contents of the

invoices in order to contradict the victim's testimony; simply

"dangling a series of invoices in front of [the jury]" was
                                                                   35


unfair.14   While defense counsel was permitted to ask about the

victim's reposting of the advertisement, the judge explained, he

would be "stuck with her answer."   The judge then sua sponte

told the parties retroactively to redact the previously admitted

Backpage records in conformity with her ruling.

     A witness generally may be impeached by contradiction with

(1) the witness's own prior, inconsistent statement; (2)

internal inconsistency in the witness's testimony; or (3) other

conflicting evidence.    M.S. Brodin & M. Avery, Handbook of

Massachusetts Evidence § 6.13 (2017).    See Mass. G. Evid.

§§ 606, 613(a) (2017).   Because the invoices did not constitute

statements by the victim, they could not be treated as her prior


     14
       The judge determined further that admission of the
Backpage invoices from the time after the defendant's arrest
would violate G. L. c. 233, § 21B, the rape shield statue. With
a few exceptions, that statute generally restricts the
admissibility of evidence of "the reputation of a victim's
sexual conduct" and "specific instances of a victim's sexual
conduct." We have recognized, however, that a "defendant may
introduce evidence of the complaining witness's sexual conduct
where that conduct is relevant to the complainant's bias or
motive to fabricate." Commonwealth v. Harris, 443 Mass. 714,
721 (2005). See Commonwealth v. Polk, 462 Mass. 23, 37–38
(2012) ("where the rape shield statute is in conflict with a
defendant's constitutional right to present evidence that might
lead the jury to find that a Commonwealth witness is lying or
otherwise unreliable, the statutory prohibition must give way to
the constitutional right"). When offered for impeachment, the
introduction of such evidence is within the discretion of the
trial judge, bearing in mind "the important policies underlying
the [r]ape-[s]hield statute" (citation omitted). Harris, supra.
Given our conclusion, we do not address whether the rape shield
law would have precluded introduction of the invoices.
                                                                   36


inconsistent statements for impeachment purposes.   See

Commonwealth v. Evans, 438 Mass. 142, 157 (2002), cert. denied,

538 U.S. 966 (2003) (memorandum could not be used to impeach

witness with prior inconsistent statement because "the

statement, as written, was not attributable to the [witness]

with sufficient precision to be used for the intended purpose").

Additionally, while the invoices could constitute independent

contradictory evidence, a judge "has discretion to exclude

relevant evidence on the ground that its probative value is

outweighed by the risk of confusion or unfair prejudice."

Commonwealth v. Rosario, 444 Mass. 550, 557 (2005).   Although

the parties did stipulate to the authenticity of the records,

the judge did not preclude their use for impeachment purposes on

authenticity grounds.   Rather, she concluded that the invoices

would be too confusing for the jury to make sense of without the

testimony of a Backpage employee who could explain how Backpage

issued its invoices, and other of its record-keeping practices,

such that the meaning of the unchecked box on the invoices, and

whether it necessarily meant a manual intervention by the person

who posted the advertisement, was clear.

    The defendant points out, accurately, that a witness who

perjures himself or herself opens the door to rebuttal of the

false statements.   See Commonwealth v. Roderick, 429 Mass. 271,

275 (1999).   Nevertheless, impeachment is not a "blank check,"
                                                                  37


and is limited by other rules of evidence.   See Commonwealth v.

Durand, 475 Mass. 657, 662, (2016), cert. denied, 138 S. Ct. 259

(2017) ("trial judges retain wide latitude to impose reasonable

limits on such cross-examination based on concerns about, among

other things, harassment, prejudice, confusion of the issues or

interrogation that is repetitive or only marginally relevant"

[citation and alterations omitted]).   The trial judge was best

situated to assess the extent to which the invoices might have

been confusing to the jury.   See L.L., 470 Mass. at 185 n.27.

We conclude that her ruling was not an abuse of discretion.

                                    Judgments affirmed.